Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(a) rejection on claims 21-35 is hereby withdrawn.
In view of the amendment previous 112(b) rejection on claims 23, 25, 32 and 34 is hereby withdrawn.
In view of the amendment, previous 103 rejection on claims 30-35 over Fette, either alone, or in view of Bloom is hereby withdrawn.
For the reason explained in Paragraph 9 below, previously indicated allowability of claims 1-3, 5-6, 8-11 and 18-20 is hereby withdrawn.
Claim Objections
Claims 4, 24 and 33 are objected to because of the following informalities:  In Claim 4, on line 2, applicant needs to delete “including”, and on line 3, applicant needs to delete “or” (in front of “drugs”).  In Claim 24, on line 3, applicant needs to delete “or” (in front of “drugs”).  In Claim 33, on line 3, applicant needs to delete “or” (in front of “drugs”).  Appropriate correction is required.
1-6, 8-11 and 18 are objected to because of the following informalities: In each of claims 1-6 and 8-11, applicant needs to insert --- composition --- between “biosealant” and “of claim 1,”.
In claim 18, line 1, applicant needs to insert --- composition --- between “biosealant” and “according to claim 1”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11 and 18-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 1, 21 and 30, applicant recites that the pores of the thermogel have a diameter between about 0.025 mm to 90 mm.  First of all, in [0060] of present specification, applicant explains how the pores are created by bubbling gas through the thermogel material at 52-55oC.  The resultant thermogel pores are in the range of 25 m -500 m, corresponding to the range of diameters of ventilating pulmonary alveoli.  However, “90 mm” as claimed as the higher end of the range for the pore diameter is 180 times larger than the largest (i.e., 500 m) ventilating pulmonary alveoli diameter.  The Examiner cannot understand how one can have 90 mm pore size in applicant’s biosealant.  Secondly, in [0071] of present specification (in relation to present Fig.4A), applicant explains using its invention in sealing a 1.65mm puncture in the lung.  Assuming that this is a typical sized puncture, allowing the thermogel to have a pore size of 90 mm would mean that there is essentially no thermogel (which means that one only would have the ECM hydrogel to seal the puncture, which is already known in the art).  Was “90 mm” a typographical error or did applicant actually intend to claim 90 mm as the upper limit of the claimed range for the pore size? 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first extracellular matrix hydrogel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the first extracellular matrix" in lines 1-2 and recites the limitation “the first extracellular matrix protein, unbranched polysaccharide, and elastic protein” in line 3.  There are insufficient antecedent basis for these limitations in the claim.
Claim 28 recites the limitation "the unbranched polysaccharide" in lines 1-2 and recites the limitation “the first extracellular matrix protein, unbranched polysaccharide, and elastic protein” in lines 3-4.  There are insufficient antecedent basis for these limitations in the claim.
Claim 29 recites the limitation “the elastic protein” in line 1 and recites the limitation “the first extracellular matrix protein, unbranched polysaccharide, and elastic protein” in lines 2-3.  There are insufficient antecedent basis for these limitations in the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 27, 2021